EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andrew Morabito on 18 July 2022.

The application has been amended as follows: 
In claim 3, line 1, the phrase “claim 2” is replaced by --claim 1--.
In claim 4, line 1, the phrase “claim 2” is replaced by --claim 1--.
In claim 6, line 2, the term “provide” is deleted.
In claim 11, line 4, the term “distal” is replaced by --adjacent--.
In claim 11, line 6, the term “openings” is replaced by --apertures--.
In claim 11, line 7, the term “apertures” is replaced by --openings--.
In claim 11, line 8, the term “rod” is replaced by --pin--.
In claim 11, line 13, the phrase “an opening and the pin is inserted through the opening” is replaced by –a groove and the rod is positioned within the groove--.
In claim 15, line 1, the phrase “claim 14” is replaced by --claim 11--.
Claim 16 is cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 3-10, the prior art of record fails to disclose a buckle wherein a lever comprises a third set of apertures positioned to a first end, wherein a winglet is formed within each of the apertures in combination with all the limitations in independent claim 1.
Regarding claims 11-13, the prior art of record fails to disclose a buckle comprising a set of slots present in distal sides of a lever wherein the slots form a winglet in combination with all the limitations in independent claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S LEE whose telephone number is (571)270-5735. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S.L/Examiner, Art Unit 3677                                                                                                                                                                                                        
/Robert Sandy/Primary Examiner, Art Unit 3677